t c memo united_states tax_court stephen g and suzanne q chaney petitioners v commissioner of internal revenue respondent docket no filed date kathryn barnhill for petitioners catherine s tyson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 a penalty on petitioners’ federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners conducted an active trade_or_business as distributors of shaklee products respondent concedes that petitioners substantiated dollar_figure of the dollar_figure of charitable_contribution deductions claimed on their return petitioners concede the disallowance of dollar_figure of charitable_contribution deductions ie they only claim they substantiated only dollar_figure of the dollar_figure of charitable_contribution deductions accordingly this issue is resolved petitioners concede the disallowance of their reported advertising expenses accordingly this issue is resolved petitioners concede receiving income of dollar_figure from prudential insurance_company of america for and dollar_figure from the national institutes of health for these amounts were omitted from their federal_income_tax return accordingly these issues are resolved at trial and on brief respondent failed to address the dollar_figure deduction for the preparation of income taxes accordingly we find that respondent abandoned waived this issue see 92_tc_661 levert v commissioner tcmemo_1989_333 affd without published opinion 956_f2d_264 5th cir the following issues remain to be decided rental expenses no concessions have been made accordingly the entire amount of rental expenses claimed remains at issue utilities expenses petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as utilities expenses accordingly dollar_figure of utilities expenses remain at issue repairs and maintenance_expenses petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as repairs and maintenance_expenses accordingly dollar_figure of repairs and maintenance_expenses remain at issue depreciation respondent allowed dollar_figure in depreciation petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as depreciation accordingly dollar_figure of depreciation remains at issue meetings and convention expenses respondent allowed dollar_figure for meetings and convention expenses at trial petitioners conceded they did not substantiate dollar_figure of the dollar_figure claimed on their return as meetings and convention expenses--ie only dollar_figure remained at issue on brief petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as meetings and convention expenses accordingly dollar_figure of meetings and convention expenses remains at issue cost_of_goods_sold cogs petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as cogs and claim the correct cogs was dollar_figure respondent concedes that petitioners’ cogs totaled at least dollar_figure accordingly dollar_figure of cogs remains at issue meals and entertainment_expenses petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as meals and entertainment_expenses accordingly dollar_figure of meals and entertainment_expenses remains at issue car and truck expenses respondent allowed dollar_figure as car and truck expenses petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as car and truck expenses accordingly dollar_figure of car and truck expenses remains at issue travel_expenses respondent allowed dollar_figure as travel_expenses at trial petitioners conceded they did not substantiate dollar_figure of the dollar_figure claimed on their return as travel expenses--ie only dollar_figure remained at issue on brief petitioners concede they did not substantiate dollar_figure of the dollar_figure claimed on their return as travel_expenses accordingly dollar_figure of travel_expenses remains at issue mortgage interest_expense no concessions have been made accordingly the entire amount claimed as mortgage interest_expense remains at issue residential property_tax expense no concessions have been made accordingly the entire amount claimed as residential property_tax expense remains at issue office depreciation no concessions have been made accordingly the entire amount claimed as office depreciation expense remains at issue royalty income expenses no concessions have been made accordingly the entire amount claimed as royalty income expenses remains at issue sec_6662 penalty petitioners’ liability for the penalty remains at issue if not deductible as a rental expense this amount normally would be allowable as itemized_deductions on schedule a itemized_deductions if not deductible as a rental expense this amount normally would be allowable as itemized_deductions on schedule a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in north carolina petitioners are the only partners of becker chaney associates bca during bca sold and trained others to sell nutritional and cleaning products from shaklee corporation shaklee on its form_1065 u s return of partnership income bca deducted as detailed above rental expenses utilities expenses repairs and maintenance_expenses depreciation meetings and convention expenses cogs meals and entertainment_expenses car and truck expenses travel_expenses mortgage interest_expense residential property_tax expense and office depreciation on their individual_income_tax_return for petitioners also deducted royalty income expenses as detailed above respondent disallowed varying amounts of the aforementioned deductions bca is not subject_to the tefra partnership audit rules sec_6231 the partnership bca had or fewer partners and all partners were natural persons who were u s citizens the partnership claimed all of these expenses on its form_1065 these deductions flowed through to petitioners who claimed the deductions on their joint_return as their distributive shares of the partnership’s items of income and expense opinion deficiency generally deductions are a matter of legislative grace and taxpayers have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 this is a substantiation case our resolution of this dispute turns on the applicable law and our determination of the credibility of the evidence presented we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences see 115_tc_43 affd 299_f3d_221 3d cir see also 372_us_108 326_us_287 316_us_164 we decide whether evidence is credible on the basis of objective facts the reasonableness of the testimony and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure if the taxpayer fails to substantiate an item the burden_of_proof does not shift to the commissioner sec_7491 gagliardi v commissioner tcmemo_2008_10 if the taxpayer substantiates the deductions claimed this satisfies the taxpayer’s burden_of_proof under rule gagliardi v commissioner supra we begin our analysis by noting that mr chaney’s testimony was consistent and forthright his testimony was not one sided he admitted to facts that were not in petitioners’ interest for example mr chaney noted that the original business records for bca contained some minor errors that needed to be corrected before submission to the return preparer that mrs chaney occasionally puts items in the wrong categories of the business records that petitioners did not have receipts for the alleged rent payments or a written lease agreement with bca for renting the office space that petitioners deducted care for their dogs as business travel and meetings expenses and that petitioners confined one of their dogs in the office space because the dog sheds and mrs chaney prefers that the dog not be in the other part of the house and petitioners’ two other dogs sleep in the office space accordingly having had the opportunity to observe mr chaney and evaluate his candor we rely on his testimony to resolve the amounts that remain at issue taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 to be necessary within the meaning of sec_162 an expense need be appropriate and helpful to the taxpayer’s business 290_us_111 the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed the expenses to which sec_274 applies include among other things listed_property eg automobile expenses and cellular telephones and travel_expenses including meals_and_lodging while away from home sec_274 sec_280f ii v we may not use the cohan doctrine to estimate expenses covered by sec_274 see 39_f2d_540 2d cir 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date sec_280a generally does not allow a deduction with respect to the use of a residence by a taxpayer who is an individual or an s_corporation a pass-through entity such as a partnership is considered to have made personal_use of a dwelling_unit on any day which a partner would be considered to have made personal_use of the dwelling 85_f3d_956 2d cir on remand aftr 2d ustc par big_number w d n y sec_1 280a-1 e ii proposed income_tax regs fed reg date ultimately the court believes mr chaney’s testimony and accepts petitioners’ documentation which satisfied applicable law we hold that petitioners are entitled to deduct the amounts that remained at issue for depreciation other than depreciation for the portion of the dwelling_unit used for shaklee business meetings and convention expenses cogs meals and entertainment_expenses car and truck expenses travel_expenses and royalty income expenses however petitioners are not entitled to deduct the costs of dog care clothes for a meeting personal birthday gifts and a wedding gift see sec_262 no deduction allowed for personal living or family_expenses there is a lack of proof of a bona_fide rental there was no written rental agreement the purported rental agreement has little reality beyond tax planning the purported rental was not at arm’s length and we disregard it for a lack of economic_substance accordingly pursuant to sec_280a petitioners are not entitled to deduct rental expenses utilities expenses repairs and maintenance_expenses mortgage interest_expense a residential property_tax expense and office depreciation additionally mr and mrs chaney made personal_use of the alleged rental space one of petitioners’ dogs is confined all day to the shaklee office space mrs chaney prefers this dog not be in the other part of the house to prevent it from shedding in other parts of the house two other dogs stay in the other parts of petitioners’ house during the day but the shaklee office space is where the two other dogs sleep at night pursuant to sec_1402 net_earnings from self- employment include gross_income derived by an individual from any trade_or_business carried on by a partnership of which the individual is a member disallowance of these expenses and continued sec_6662 penalty sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have an obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite respondent determined that petitioners are liable for the sec_6662 penalty for pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the continued concessions of other expenses by petitioners will result in increased income flowing from bca to petitioners pursuant to sec_1402 this income is self-employment_income understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 respondent has met his burden of production as he determined a substantial_understatement_of_income_tax in the notice_of_deficiency the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs among other things petitioners failed to report income from prudential insurance_company of america and the national institutes of health for additionally they deducted the costs of dog care clothes for a meeting personal birthday gifts and a wedding gift these facts establish that petitioners did not act with reasonable_cause and in good_faith we note that petitioners’ tax_return_preparer was not called as a witness we infer that his testimony would not have been favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir accordingly we sustain the sec_6662 penalty in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
